          Case 1:18-cv-12217-WGY Document 8 Filed 01/03/19 Page 1 of 3



                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS


                                                        )
JOSEPH A. CARI, JR.,                                    )
     Plaintiff,                                         )
v.                                                      )    No. 1:18-cv-12217-WGY
                                                        )
MEDCAP GROWTH EQUITY LLC and                            )
CHRISTOPHER VELIS,                                      )
     Defendants.                                        )
                                                        )

      DEFENDANTS’ JOINT MOTION TO IMPOUND THEIR UNREDACTED
     MEMORANDUM OF LAW AND RELATED CONFIDENTIAL DOCUMENTS

       Pursuant to D. Mass. Local R. 7.2, defendants MedCap Growth Equity LLC (“MedCap

GE LLC”) and Christopher Velis move for an Order allowing them to file under seal an

unredacted version of their forthcoming Memorandum of Law in Support of Defendants’ Joint

Motion to Dismiss the Complaint (to be filed on or before January 11, 2019) and certain

documents incorporated by reference in the Complaint, including a term sheet dated February 16,

2018 (the “Term Sheet”) referenced in ¶¶ 16-26 of the Complaint, the Amended and Restated

Limited Liability Company Agreement of MedCap Growth Equity LLC, dated March 22, 2016

(the “LLC Agreement”), referenced in ¶ 11, the Amended and Restated Limited Partnership

Agreement in respect of MedCap Growth Equity GP LP, dated March 22, 2016 (the “Fund GP

Agreement”), referenced with respect to plaintiff’s alleged equity interest in ¶¶ 11 and 31, and

the “cease and desist letter” referenced in ¶¶ 28-32.

       These documents all contain commercially sensitive, proprietary information concerning

the structure and operations of MedCap GE LLC and/or private investments by third parties.

Both the LLC Agreement and the Fund GP Agreement contain broad prohibitions against public
          Case 1:18-cv-12217-WGY Document 8 Filed 01/03/19 Page 2 of 3



disclosure of their terms and the identities and financial interests of third parties who entered into

these agreements in part because of these assurances of confidentiality. See LLC Agreement,

¶ 7.2, Fund GP Agreement, ¶ 8. In addition, the term sheet that plaintiff alleges in ¶ 37 to be a

“valid contract” expressly states, “This Term Sheet is to be treated in a confidential manner, and

this Term Sheet and the terms and conditions set forth herein are not to be disclosed by a party

without the prior written consent of the other party.”

       In light of their confidentiality obligations and the sensitive and proprietary nature of the

information they seek to protect, defendants request an Order impounding their unredacted

Memorandum of Law to the extent that it discloses such information and the documents

identified herein until further order of the Court.

       CERTIFICATE OF CONFERENCE PURSUANT TO D. MASS. L.R. 7.1(a)(2)

       The undersigned certifies that before filing the above motion she conferred with

plaintiffs’ counsel and was informed that plaintiff does not object to the relief requested herein.

       WHEREFORE, defendants request that the Court enter an Order granting the relief

requested herein and any other relief the Court deems appropriate.

Dated: January 3, 2019                                Respectfully submitted,

                                                      MEDCAP GROWTH EQUITY LLC and
                                                      CHRISTOPHER VELIS,

                                                      By their attorneys,

                                                      /s/Alicia L. Downey
                                                      Alicia L. Downey, BBO# 564265
                                                      Downey Law LLC
                                                      155 Federal Street, Suite 300
                                                      Boston, MA 02110
                                                      (617) 444-9811
                                                      alicia@downeylawllc.com




                                                  2
          Case 1:18-cv-12217-WGY Document 8 Filed 01/03/19 Page 3 of 3



                                 CERTIFICATE OF SERVICE
       The undersigned certifies that on the above date, this document filed through the ECF
system will be sent electronically to the registered participants as identified on the Notice of
Electronic Filing (NEF) and paper copies will be sent to any non-registered participants by first-
class mail, postage prepaid.
                                                                                 //s/Alicia L. Downey




                                                 3
